DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-14, 16, 17 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention related to an anti-peeping circuit for a display panel and associated method. 	Each independent claim identifies, inter alia, the uniquely distinct features:
wherein the calculating circuit comprises a first calculating sub-circuit and a second calculating sub-circuit;
the first calculating sub-circuit comprises a first input terminal, a second input terminal and a first output terminal,
the second calculating sub-circuit comprises a third input terminal, a fourth input terminal and a second output terminal,
the first input terminal of the first calculating sub-circuit is connected to an output terminal of the waveform generator to receive the anti-peeping signal, the second input terminal of the first calculating sub-circuit is connected to a reference voltage terminal to receive a reference voltage, and the first output terminal of the first calculating sub-circuit is connected to the third input terminal of the second calculating sub-circuit; and
the fourth input terminal of the second calculating sub-circuit is connected to a bias voltage terminal to receive a bias voltage, and the second output terminal of the second calculating sub-circuit is connected to the anti-peeping electrode to output the amplified anti-peeping signal.

The closest prior arts of:
Xu Yaqin et al (CN105807511) an anti-peeping circuit (4) for a display panel having a control circuit to drive the anti-peeping electrode (21) in Fig. 6.
Sakaguchi et al. (US 2008/0272995) discloses a calculation circuit (413, and 414 in Fig. 10) to amplify the anti-peeping signal and output to the peeping electrode (23a and 23b); paragraphs [63-65]
 However, either singularly or in combination, the closest prior arts, fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUC Q DINH/Primary Examiner, Art Unit 2692